Citation Nr: 0735163	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  03-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a scar on the veteran's 
back.

2.  Entitlement to service connection for hypertension as 
secondary to service connected post traumatic stress disorder 
(PTSD).

3.  Entitlement to a rating in excess of 30 percent for PTSD 
from April 13, 2000 through October 1, 2000.

4.  Entitlement to a rating in excess of 50 percent for PTSD 
from October 2, 2000 through May 18, 2003.

5.  Entitlement to a rating in excess of 70 percent for PTSD 
from May 19, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2000 and January 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Notices of disagreement were received 
in December 2000, November 2001, and September 2002, a 
statement of the case was issued in January 2003, and a 
substantive appeal was received in February 2003.   

The veteran's December 2000 notice of disagreement was 
limited to the issues of new and material evidence to reopen 
service connection claims for a lower back disability, a scar 
on the back, and scars on the leg and right eye.  

The veteran's November 2001 notice of disagreement is 
considered timely because the November 2000 rating decision 
was not mailed to the veteran until December 1, 2000.  The 
notice of disagreement was received on November 29, 2001.  
The notice of disagreement addressed the issues of increased 
ratings for PTSD; a shell fragment wound to the right foot; a 
shell fragment wound to the right arm; and a right ankle 
fracture. 

Finally, the September 2002 notice of disagreement addressed 
the issue of service connection for hypertension (denied in 
January 2002).

In the veteran's February 2003 substantive appeal, he stated 
that he only wished to appeal the issues of new and material 
evidence for a back scar; service connection for 
hypertension; and an increased rating for PTSD.  
Consequently, the other issues are not in appellate status. 

The November 2000 rating decision increased the veteran's 
rating for PTSD from 10 percent to 30 percent effective April 
13, 2000 (the date of receipt of the claim).  A March 2004 
rating decision increased the rating to 50 percent effective 
October 2, 2000.  Finally, an August 2005 supplemental 
statement of the case increased the veteran's rating to 70 
percent effective May 19, 2003.  

The Board notes that the March 2004 rating decision also 
granted the veteran total disability benefits based on 
individual unemployability (TDIU) effective May 19, 2003.  

The RO issued an October 2005 rating decision in which it 
denied service connection for malignant melanoma resulting 
from herbicide exposure.  The veteran has not filed a timely 
notice of disagreement with regards to this issue.  As such, 
it is not within the Board's jurisdiction at this time.


FINDINGS OF FACT

1.  By rating decision in October 1997, the RO denied the 
veteran's claim for service connection for a scar on his 
back; the veteran failed to file a timely notice of 
disagreement.  

2.  Evidence received since the October 1997 rating decision 
does not, by itself or in conjunction with the evidence 
previously assembled, bear directly and substantially upon 
the specific matter under consideration or is so significant 
that it must be considered in order to fairly decide the 
claim.   

3.  The medical evidence reflects that the veteran's service 
connected PSTD has aggravated his hypertension.  

4.  From April 13, 2000 through October 1, 2000, the 
veteran's PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  It was not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

5.  From October 2, 2000 through May 18, 2003, the veteran's 
PTSD was not manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

6.  From May 19, 2003 to the present, the veteran's PTSD has 
not been manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name.
 

CONCLUSIONS OF LAW

1.  The October 1997 rating decision that denied a service 
connection claim for a scar on the veteran's back is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the October 1997 rating decision 
denying service connection for a scar on the veteran's back 
is not new and material; accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001). 

3.  The veteran's hypertension has been aggravated by his 
service connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  From April 13, 2000 through October 1, 2000, the criteria 
for entitlement to a disability evaluation of 50 percent, but 
no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2007).

5.  From October 2, 2000 through May 18, 2003, the criteria 
for entitlement to a disability evaluation in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9411 (2007).

6.  From May 19, 2003 to the present the criteria for 
entitlement to a disability evaluation in excess of 70 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in April 2000 (prior to the enactment of the 
VCAA).  Consequently, VCAA notice was not provided to the 
veteran prior to the November 2000 rating decision.  However, 
in January 2002 and February 2005, VCAA letters were issued 
to the appellant.  These letters effectively notified the 
appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the January 2002 and February 2005 notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in February 
2005.  It set forth the criteria for entitlement to the 
benefit sought by the appellant, and included discussion of 
new and material evidence so as to comply with the Kent 
requirements.  The Board believes that the February 2005 
notice, constituted adequate notice to the veteran.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in January 2002 and February 2005 in which it advised 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the Board concludes below that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings and effective dates are rendered moot.  
Moreover, the rating criteria regarding the veteran's PTSD 
have been provided to the veteran in a January 2003 statement 
of the case.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records, VA 
outpatient treatment records, and a VA examination report 
dated May 2000.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

New and Material Evidence

By rating decision in October 1997, the RO denied a claim for 
service connection for a scar on the veteran's back.  The 
record shows that the veteran failed to file a notice of 
disagreement to initiate an appeal.  The October 1997 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  A 
claim which is the subject of a prior final determination is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed before August 29, 
2001 (it was filed in April 2000); consequently, the former 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2001) 
provides as follows:   

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

When the RO denied the claim in October 1997, the evidence 
consisted of the veteran's service medical records, including 
clinical records, x-ray reports, and a report of separation 
examination.  The RO denied the claim on a finding that the 
veteran did not suffer a shrapnel wound to his back during 
service.    

Evidence submitted since the October 1997 decision includes a 
May 2000 Oxford Valley Medical Group examination that noted a 
3 cm. non-disfiguring scar on the veteran's back.  A February 
2001 Oxford Valley Medical Group examination of the veteran's 
back failed to note a scar on his back.  An April 2000 
correspondence from Dr. K.P. in which he noted that injuries 
to his foot, hip, and knee have contributed to his altered 
gait and low back pain.  The correspondence mentions shrapnel 
wounds to the veteran's right foot; but does not mention any 
shrapnel wounds to the veteran's back.  The subject of the 
correspondence is listed as "Medical Necessity For 
Lumbosacral Spine Treatment As Related To Right Foot War 
Injury."  VA outpatient treatment records reflect melanomas 
on he veteran's back that have been excised.  Excisions of 
the melanomas have left scars.

The Board finds that this new evidence is not material 
because it does not address the reason for the prior denial.  
The new evidence fails to show that the veteran sustained a 
shrapnel wound (to his back) or incurred a scar to his back.  
The in service x-ray report fails to show shrapnel fragments 
in his back; and the separation examination is negative for 
scars.  

None of the newly received evidence is competent to reopen 
the claim.  To the contrary, the new evidence points to 
problems in his back caused by injuries to his foot, hip, and 
knees.  While the veteran's chiropractor is aware of the 
veteran's shrapnel wounds to his right foot; he has never 
mentioned any shrapnel wound or scars to the veteran's back.  
Finally, the scars left as a result of excising melanomas 
only speak to the veteran's current scars, without addressing 
the fact that the service medical records (particularly the 
separation examination) were normal.  Moreover, none of the 
newly received medical evidence suggests a nexus of current 
back scars to service.  

The Board finds that that the new evidence does not bear 
directly and substantially upon the specific matter under 
consideration.  It, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the claim.  Accordingly, 
the claim for service connection for a back scar is not 
reopened.    

Service Connection (Hypertension)

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran contends that his hypertension is secondary to 
his PTSD.  He has submitted a May 2000 medical opinion from 
Dr. J.M.E. in which he states that he has been treating the 
veteran since August 1999.  He stated that there "is no 
question that any added stress such as that which may result 
from posttraumatic stress syndrome could have an impact on 
[the veteran's] blood pressure.  It would be difficult, 
however, to say whether or not the cause of his hypertension 
was directly related to posttraumatic stress syndrome, but I 
would be able to state that his symptoms of ongoing stress 
have an added impact on his blood pressure."  

The veteran also submitted an October 2003 nexus opinion from 
Dr. G.M.K.S. in which she stated that the veteran "has 
ongoing nightmares and flashbacks and anxiety all related to 
his experiences during the Vietnam Conflict.  As a 
consequence, his blood pressure is not adequately controlled.  
This can be directly attributed to his ongoing PTSD as any 
stress or anxiety can increase blood pressure, and his has 
been well documented in the medical literature."  

The Board notes that within these opinions, the doctors have 
stated that PTSD "could have an impact" and that stress or 
anxiety "can increase blood pressure." [Emphasis added].  
The Board further notes that a mere possibility of an 
etiological relationship is analogous to the term "may or may 
not" and is hence too speculative to form a basis upon which 
service connection may be established.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  However, while Dr. 
J.M.E. admitted that he could not state that hypertension was 
directly caused by PTSD; he was able to state that the 
symptoms of PTSD "have an added impact on his blood 
pressure."  This statement represents more than a mere 
possibility; and it is enough to constitute a competent 
medical opinion in favor of service connection.   

Like Dr. J.M.E., the Board is unable to conclude that the 
veteran's PTSD caused his hypertension.  However, in giving 
the benefit of the doubt to the veteran, The Board is able to 
conclude that his PTSD has aggravated his hypertension.  
Pursuant to 38 C.F.R. § 3.310 service connection on the basis 
of aggravation is permitted and compensation is payable for 
that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  
Allen v. Brown, 7 Vet.App. 439 (1995).  As such, the Board 
finds that service connection for hypertension, as secondary 
to service connected PTSD is warranted.  

Increased Ratings (PTSD)

The veteran also claims that the severity of his service-
connected PTSD warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

April 13, 2000 through October 1, 2000
The veteran underwent a VA examination in May 2000.  He was 
appropriately groomed and neatly dressed.  He interacted 
appropriately with the examiner and clinic staff.  He did not 
demonstrate any abnormal or involuntary movements.  He 
appeared to be at ease during the examination.  He reported 
that he has multiple intrusive memories of Vietnam on a daily 
basis.  He experiences feelings of worthlessness and 
hopelessness.  He has nightmares approximately twice per week 
in which he stains the sheets with sweat.  He sees shadows in 
the branches of the orange orchards where he works; and he 
occasionally hears shots.  Flashbacks are also triggered 
several times per month by diesel smell and helicopter 
sounds.  He is only able to sleep approximately four hours 
per night due to vigilance and nightmares.  He is easily 
startled and occasionally sees Vietcong faces at the window 
at night.  Due to intrusive memories, he feels depressed 
approximately five days per week.  He experiences anxiety 
attacks multiple times per week, typified by shortness of 
breath and diaphoresis in the context of intrusive memories.  
He attempts to avoid reminders of Vietnam such as violence in 
movies.  He complained of memory and concentration impairment 
due to intrusive memories.  He reported that he loses track 
of his own thoughts and forgets the day's agenda.  He has 
been told that he is irritable with others; and he has 
received a poor job performance evaluation.  He experiences 
passive suicidal thoughts; but denies any current homicidal 
or suicidal ideation.  He becomes angry with authority 
figures; he is socially isolative; and he has no close 
friends.  

The veteran lives with his wife.  He is able to dress and 
bathe himself; engage in appropriate household chores and 
cooking; and handle his own money.  He works eight hours a 
day as a farm manager.  He is able to drive and leave the 
house independently.  

Upon examination, the veteran was cooperative.  His speech 
was of regular rate and rhythm.  His eye contact was good and 
he was able to establish rapport with the examiner.  He was 
alert and oriented in all four spheres including place, time, 
person, and reason for the examination.  He knew his phone 
number and address, and was able to recall relevant personal 
information.  His long term memory was intact.  The veteran 
was able to do serial sevens appropriately.  He could also 
perform simple addition, subtraction, multiplication and 
division.  He was able to follow a three step command.  He 
was able to interpret proverbs correctly.  He knew the past 
U.S. Presidents back to Reagan; he knew the names Boris 
Yeltsin and Saddam Hussein; and knew the approximate dates of 
World War II.  

The veteran's affect was congruent.  There was no evidence of 
psychomotor retardation or agitation.  He appeared to be 
anxious.  There was no evidence of loosening of associations.  
He did not demonstrate any tangentiality.  There was no 
evidence of intrusive paranoia or delusions; visual 
hallucinations; flight of ideas; or obsessive or ritualistic 
behavior that interferes with routine activities.  

The veteran reported that his PTSD symptoms have been 
escalating over the last several months, as he has become 
aware that he may be losing his job.  He has significant 
limitations in the areas of emotional control, poor memory 
and concentration, isolation, irritability, insomnia, and 
poor energy and anxiety.  At the examination, the veteran's 
anxiety was readily apparent.  He seemed frightened and 
withdrawn; and presented a depressive affect.  However, he 
did not demonstrate significant memory or concentration 
impairment; and he was able to carry on an articulate 
conversation.  The examiner assessed him with a Global 
Assessment of Functioning (GAF) score of 53, representing 
moderate but significant limitations.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2007).

In order to warrant a rating in excess of 50 percent, his 
symptoms must more nearly approximate to occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Board finds that although the veteran's thinking and 
judgment did not appear to be impaired, he did report 
multiple panic attacks per week; and the examiner reported 
that he had significant limitations in the areas of emotional 
control, poor memory and concentration, isolation, 
irritability, insomnia, and poor energy and anxiety.  In 
giving the benefit of the doubt to the veteran, the Board 
finds that a rating of 50 percent, but no greater, is 
warranted for his PTSD from April 13, 2000 through October 1, 
2000.

The Board has considered the rating criteria for the granting 
of a rating in excess of 50 percent; but finds that the 
veteran's PTSD for this period more nearly approximates to a 
50 percent rating.  The medical evidence does not reflect 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   
 
October 2, 2000 through May 18, 2003
The veteran was seen on an outpatient basis on October 2, 
2000.  He reported experiencing increased anxiety, much of 
which was centered around his job.  Every year he is informed 
that his job position may be decreased by half (in terms of 
hours) and that he will have decreased benefits.  He won't 
know until June of next year.  He was appropriately dressed; 
had good to fair eye contact; had free flowing speech; had 
goal directed thoughts; had no suicidal/homicidal ideations 
or hallucinations/delusions.  His mood was depressed with 
anxiety; and his affect was blunt.    

The examiner filed an addendum in December 2000, after seeing 
the veteran again.  The veteran complained of increased 
irritability and nervousness.  He was more moody and he had 
poor concentration.  He sleeps poorly with frequent awakening 
and nightmares.  He reported that he has worked 10 years as a 
manager of a farm/agricultural program.  His job will 
probably decrease to four hours per day with decreased 
benefits.  He reported that he is overwhelmed by job search 
issues.  He has a supportive wife who feels he is not 
assertive enough; and two grown daughters.  He is involved 
with his church.  Upon examination, he had moderate to severe 
impairments in the ability to care for self (grooming, food 
preparation, money management; safety issues, driving, etc.); 
ability to interact with others; and/or communicate problems 
(moderate to severe impairment in speech, language and 
hearing).  He was pleasant, anxious, and low keyed with an 
impending financial crisis due to decreased work.  He was 
aware, insightful, logical and coherent.  He is not a danger 
to himself or others.   

An April 2001 treatment note reflects increasing difficulty 
at work.  Apparently a bunch of the pigs died.  He feared it 
was due to the drinking water.  When he posted a sign to 
prevent children from drinking it, his supervisor called him 
an alarmist. There was a dog found at the bottom of a river 
and the supervisor accused the veteran of killing the dog.  
The veteran is angry at his supervisor and does not trust 
him.  He reported increased anger over the last several 
weeks.  Upon examination, he had fair to good eye contact; 
his speech was hesitant; his thoughts were goal directed; his 
mood was depressed and apprehensive; and his affect was 
blunted.  He was assessed with a GAF score of 47.  

The veteran continued to obtain treatment on an outpatient 
basis and had GAF scores of 40 (October 2001 following World 
Trade Center Collapse); 45 (January 2002); 48 (July 2002); 52 
(November 2002); and 55 (March 2003).  Although his GAF 
scores consistently improved from October 2001 to March 2003, 
he reported increased difficulties at work in the form of 
harassment from supervisors.  He filed a grievance with the 
union and won his case.      

In order to warrant a rating in excess of 50 percent, his 
symptoms must more nearly approximate to occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

The veteran's main difficulty seems to be his job.  He 
remains employed and it appears that his job difficulties 
have more to do with conflicting personalities than lack of 
competency on the part of the veteran.  The records do not 
reflect deficiencies in his family relations, judgment, or 
thinking.  As such, he cannot be said to have deficiencies in 
most areas.  Moreover, he consistently denies 
suicidal/homicidal ideations and hallucinations/delusions; 
and the medical records do no reflect any of the symptoms 
enumerated above.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 50 percent for PTSD from 
October 2, 2000 through May 18, 2003 must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Since May 19, 2003
On May 19, 2003, the veteran called the mental health clinic 
and stated that he had a bad morning.  People were accusing 
him of not doing his work and his present supervisor was 
monitoring him closely.  The veteran stated that he had 
thoughts of killing himself; and he began to cry.  The VA 
psychiatrist opined that he was not able to work due to an 
exacerbation of PTSD symptoms.  

In June 2003, the veteran reported that his employer was 
fighting his Workers Compensation Claim.  He felt a decrease 
in stress since he stopped working.  He still had trouble 
staying asleep at night.  He sometimes walked the perimeter 
of the house; and he had been sleeping in the spare bedroom 
so as not to wake up his wife.  He was appropriately dressed, 
but was downcast.  His speech was free flowing; but low.  
Thoughts were goal directed.  He denied suicidal and 
homicidal ideations; and denied hallucinations and delusions.  
His mood reflected mild depression with some anxiety.  His 
affect was congruent.  He was assigned a GAF score of 48; and 
it was noted that his PTSD was partially stabilized.  

In order to warrant a rating in excess of 70 percent, his 
symptoms must more nearly approximate to total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.

The Board notes that the medical evidence reflects none of 
the enumerated symptoms for a rating in excess of 70 percent.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 70 percent for PTSD effective 
May 19, 2003 must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to service connection for hypertension as 
secondary to service connected PTSD is warranted.  From April 
13, 2000 through October 1, 2000, a rating of 50 percent, but 
no greater, is warranted for the veteran's service connected 
PTSD.  To this extent, the appeal is granted. 

New and material evidence has not been received to reopen the 
claim of service connection for a scar on the veteran's back.  
From October 2, 2000 through May 18, 2003, a rating in excess 
of 50 percent for the veteran's PTSD is not warranted.  From 
May 19, 2003 to the present, a rating in excess of 70 percent 
for the veteran's PTSD is not warranted.  To this extent, the 
appeal is denied. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


